Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-15 and 17-20 of U.S. Patent No. 10,978,883. Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements are mentioned explicitly or implicitly.
Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under nonstatutory double patenting set forth in this Office action.
Reasons for the Indication of Allowable Material
The following is an examiner’s statement of reasons for indication of allowable material:
Regarding Claim 1: Though the prior art discloses a method of managing rechargeable battery cells by obtaining performance data on multiple cells within the battery, it fails to teach or suggest the aforementioned limitations of claim 1, and further including the combination of:
comparing, by a processor, the performance data of the battery cell to statistical data on battery cell performance of a plurality of battery cells;
determining, based on the comparison, that performance of the battery cell is trending away from the statistical data of battery cell performance of the plurality of battery cells; and
performing a battery-related action based on the performance of the battery cell trending away from that of the plurality of battery cells.
Regarding Claim 10: Though the prior art discloses a system for managing rechargeable battery cells by obtaining performance data on multiple cells within the battery, it fails to teach or suggest the aforementioned limitations of claim 10, and further including the combination of:
comparing the performance data of the battery cell to statistical data on battery cell performance of a plurality of battery cells;
determining, based on the comparing, that performance of the battery cell is trending away from the statistical data of battery cell performance of the plurality of battery cells; and
performing a battery-related action based on the performance of the battery cell trending away from that of the plurality of battery cells.
Regarding Claim 16: Though the prior art discloses a computer program for managing rechargeable battery cells by obtaining performance data on a cell within the battery, it fails to teach or suggest the aforementioned limitations of claim 16, and further including the combination of:
compare the performance data of the battery cell to statistical data on battery cell performance of a plurality of battery cells;
determine, based on the compare, that performance of the battery cell is trending away from the statistical data of battery cell performance of the plurality of battery cells; and
perform a battery-related action based on the performance of the battery cell trending away from that of the plurality of battery cells.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/Examiner, Art Unit 2859